Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 1 of 24

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW HAMPSHIRE
In re:
Mary E. Sherbourne, Bk. No.19-10021-BAH
Debtor Chapter 13

SECOND AMENDED NOTICE TO ADDED CREDITORS

A bankruptcy case concerning the debtor(s) listed above was filed on January 7, 2019. On February 3, 2019,
the schedule or list of creditors filed by the debtor(s) was amended to include your name.

Among the documents attached to this notice is the Notice of Chapter 13 Bankruptcy Case provided to all
creditors upon the filing of this case. The Notice of Chapter 13 Bankruptcy case has important information about
the case for creditors, including information about the meeting of creditors and deadlines. Read both pages
carefully. Because you were added as a creditor after the commencement of this case, the meeting of creditors may
have been held, and deadlines listed may be close or have already expired. The deadlines applicable to you have
been extended as set forth below.

1. Claims.

i This is a no asset case, It is unnecessary to file a claim now. If it is determined there are assets to
distribute, creditors will receive a notice setting a deadline to file claims,
or
[x] This is an asset case. The deadline for you to file a proof of claim is extended to April 26, 2019,'
A proof of claim form may be obtained at WWW.USCOUrTS. 2ov or on the court’s web site at
www.nhb.uscourts gov.

2. Discharge. The deadline for you to file a complaint objecting to the discharge of the debtor(s) and/or to
have a debt declared non-dischargeable has been extended to April 15, 201 9?

3, Exemptions. The deadline for you to object to an exemption in property claimed by the debtor(s) has been
extended to March 18, 2019.°

Any documents must be filed by the above-stated deadlines with the Clerk, United States Bankruptcy Court, Warren
B. Rudman U.S, Courthouse, 55 Pleasant Street, Room 200, Concord, NH 03301,

Date: February 14, 2019 ‘s! Mary E. Sherbourne
Mary E. Sherbourne

Debtor
és/William Bryk (BNHO7686)

Attomey for the Debtor

William Bryk, Esq.

Address: 444 Clinton Road
Antrim NH 03440-3510

Tel. No.: (603) 588-2168

 

" If the meeting of creditors has been held, extend the deadline seventy (70) days from the date of the amendment for the added
creditor, Otherwise, enter the date from the Notice of Bankruptey Case.

* If the meeting of creditors has been held, extend the deadline sixty (60) days from the date of the amendment for the added
creditor in Chapter 7, 12, 13, or 11 personal bankruptcy cases only, Otherwise, enter the date from the Notice of Bankruptey
Case. Not applicable to business cases,

4 Tf the meeting of creditors has been held, extend the deadline thirty (30) days from the date of the amendment for the added
ereditor in Chapter 7, 12, 13, or 11 personal bankruptey cases only. Otherwise, enter the date from the Notice of Bankruptey
Case. Not applicable to business cases.

 

LBF 1009-1B (Eff, 12/1/17)
Doc #: 33 Filed: 02/17/19 Desc: Main Document

Page 2 of 24

CASB nde 1 COR GRE APPR E. 3 Filed: 01/08/19 Desc: Ch 13 First Mig Page 1 of 2

 
 

Information to identify the case:

Debtor 1

 

Mary E. Sherbourne

 

First Name

Middle Name

Last Narn

 

Debtor 2

(Spouse, if filing) First Name

Middle Name

Last Name

United States Bankruptcy Court District of New Hampshire Live Database

Case number: 19-10021-BAH

Official Form 309}

Notice of Chapter 13 Bankruptcy Case

Social Security number or [TIN MEX-Ex-9959
BUN eae eee es

Social Security number or ITIN =.
EIN 7

Date case filed for chapter 13 January 7, 2019

12h7

For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has

been entered,

This notice has important information about the case for creditors,
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case im €n automatic stay against most collection a
ee coon and certain codebtors, For examopl
property, or otherwise try to collect from the debtors
otherwise. Creditors who violate the Slay can be
may be limited to 30 days or not exist at all, althoug!

fram the debtors, the
deficiency, re

Confirmation of a chapter 13 plan may result in a discharge. Craditors who asgert that t

1328(f) must file a motion objecting to discharge in the bankruptey clerk's office within
— debt excepted from discharge may be required to fila a complaint in the bankru

nformation.}

To protect your rights, consult an attomey. All documents filed in the case ma
ublic Access to Court Electronic Records at WWW. .Daper gow)

through PACER

 

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, d

@. while the stay
. Creditors cann
uired to pay actual and punitive dama

debtors can ask the court to extend or impose a stay.

he debtors are not entitled to a discharge under 11 U.S.¢. §
the deadline specified in this notios. Creditors who want to have
ptcy clerk's office by the same deadline. (See line 13 below for more

y be inspected at the bankruptcy clerk's office at tha address listed below or

debtors, and trustees, including information about

ctivities. This maans that creditors generally may not take action to collect debts
is in effect, creditors cannot sue, garnish wages, assert a

ot demand repayment fram debtors by mail, phone, or

ges and attorney's fees. Under certain circumstances, the stay

ebtors submit full Social Security or Individual Taxpayer Identification

Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document

filed with the court.

Do not file this notice with any eet
axpa

a Social Security or Individua
with the court.

of claim or other filing in the case. Do not include more than the last four aie of
yer Identification Number in any document, including attachments, that you file

 

1. Debtor's full name

About Debtor 1:
Mary E. Sherbourne

About Debtor 2:

 

2. All other names used in the
last 8 years

tha Mary E. Wardman

 

3. Address

111 Old Pound Road
Antrim, WH 08440

 

4, Debtor's attorney
Name and address

William Bryk
444 Clinton Road
Antrim, NH 03440-3510

Contact phone (603) 588-2168

Email: wmibryk@gmail.com

 

5. Bankruptcy trustee
Name and address

Lawrence P. Sumski
Trustee

1000 Elm Street

10th Floor
Manchester, NH 03101

Contact phone (603) 626-8899
Email: SumskiCh13@gmail.com

 

6. Bankruptcy clerk's office
Documents in this case may be filed
at this address,

You may inspect all records filed in
this case at this office or online at

 

55 Piaasant Street
Room 200
Concord, NH 03301-3941

Hours open:
&:30am-4:30pm

Contact phone 603-227-7900

Date: January 8, 2019

 

‘Official Form S054

Notice of Chapter 13 Bankruptcy Case

For more information, see page 2

page 1

 

 
: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 3 of 24
aR Te TOO r ORE aR bbe Fat ica. oLos/T9 Desc: Ch 13 First Mtg Page 2 of 2

Debtor Mary E. Sherbourne

Case number 19-10021-BAH

 

7. Meeting of creditors

case, both spouses must atten
Creditors may attend, but are not
required to da so.

&. Deadlines

The bankry clerk's office must
receive these documents and any
faquired filing fea by the folowing
deadlines,

Location:

Debtors must attend the meeting to February 7, 2019 at 10:30 AM James C. Cleveland Federal Building, 63
be questioned under oath. In eae

oor i Street, Room 3124, Concord, NH
The meeting may be continued or adjourned to a later date, If

80, the date will be on the court docket,

 

“Please bring a valid photo ID and enter through the adjacent Warren B. Rudman Courthouse"

Deadline to file a complaint to challenge Filing deadline: April 8, 2019
dischargeability of certain debts:

You must file:
" amotion if assert that the dabtors are not entitled to receive a discharge
under U.S.C. § 1328(f), or

* a complaint if toh ricular debt id fi i

under 11 U.S.C. § S23(a2) o ay =e
Deadline for all creditors to file a proof of claim Filing deadline: March 18, 2019
(except governmental units):

Deeaiins for governmental units to file a proof of Filing deadline: July 8, 2079
claim:

 

Deadlines for filing proof of claim:
A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
or or any bankruptcy clerk's office.

lFyou do not file a proof of claim by the nthe cede ack be paid on your claim. To be paid, you must file a
peat of claim even if your claim is listad in the schedules that the debtor fi edd,

ecured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
claim submits the creditor ta the jurisdiction of the bankruptcy qourt, with consequences a lawyer can explain. For
aber —— creditor who files a proof of claim may surrender important nonmonetary rights, including the

ght to a jury trial.

 

Deadline to object to exemptions: Filing deadline: 30 days after the
The law permits debtors to keep certain property as exempt. If you conclusion of the
believe that the law does not authorize an exemption claimed, you meeting of creditors
may file an objection.

 

9. Filing of plan

The debtor has not filed a plan as of this date. A copy of the plan and a notice of the hearing on confirmation will
be Sent separately,

 

10. Creditors with a foreign
address

If you are a creditor receiving a notice mailed to a foreign address, may file a motion asking the court to
extend the deadline in this notice. Consult an attomey familiar with United States bankruptcy law if you have any
questions about your rights in this case.

 

11. Filing a chapter 13
bankruptcy case

Chapter 13 allows an individual with regular income and dabts below a specified amount lo adjust debts
according fo a plan. A plan is not effective unless the court confirms it. You ma iy to confirmation of the
plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
debtor will remain in possession of the property and may continue to operate the business, if any, unless the

court orders otherwise,

 

12. Exempt property

The law allows debtors to keep certain property as exempt, Fully exempt property will not be sold and distributed
to creditors, aven if the case ls converted to chapter 7. Debtors must file a list of property claimed as exempt.

You may inspect that list at the bankruptcy clerk's office or online at If you belleve that the law
does nol authorize an exemption that debtors claimed, you may fila an ob on By the deadline.

 

 

13. Discharge of debts

 

Confirmation of a chapter 13 plan may result ina discharge of debts, which may include all or part of a debt.
However, unlass the court orders otherwise, the dabts will nat be discharged until all payments under the plan
are made. A discharge means that creditors may never try to collect the debt fram the debtors personally except
€8 provided in the plan, If you want to have a particular debt excepted fram discharge under 17 ULS.0. ;
52(0)(2) or (4), must file a complaint and pay the filing fee in the bankruptcy clerk's office by the déadiine, If
you believe that the debtors are not entitled to a discharge of any of their dabts under 11 U.S.C. § 1328/7), you
must file a motion by the deadline,

 

Officzal Form 308

Notice of Chapter 13 Bankruptey Case page 2

 
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 4 of 24

Case No. 19-10021-BAH
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW HAMPSHIRE

In re:

MARY E. SHERBOURNE
fik’a MARY E. WARDMAN
111 Old Pound Road
Antrim NH 03440
SSN: xxx-xx-9959
Chapter 13

Debtor.

STATEMENT IDENTIFYING THE SCHEDULE,
STATEMENT, OR OTHER DOCUMENT BEING AMENDED
AND STATING THE PURPOSE OF THE AMENDMENT

WILLIAM BRYK, Attorney for the Debtor, pursuant to LBR 1009 -1, as directed by the
Court in its Notice of Defective Amendment to Schedules dated February 13, 2019, herewith
submits this statement identifying the schedule, statement, or other document being amended or
updated by the Debtor:

* Official Form 106E/F — Schedule E/F: Creditors Who Have Unsecured Claims

¢ Official Form 106Sum— Summary of Your Assets and Liabilities and Certain Statistical
Information

The purpose of the amendment to Schedule E/F is to schedule non-priority unsecured
claims found by the Attorney for the Debtor among the Debtor’s financial records after the filing
of the original matrix of creditors on January 7, 2019 and before the subsequent filing of the
original Schedule E/F on January 26, 2019.

Bank of America

Attn: Bankruptcy Dept.
100 North Tryon Street
Charlotte NH 28255

Last four digits of account number 4918
The debt was incurred on or before November 22, 2017
Total claim: $14,739.36.

This claim had been listed in the original matrix of creditors so as to appear to have been
made by the Law Offices of Howard Lee Schiff, P.C.. attorneys for the creditor Bank of
America, rather than the creditor Bank of America.
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 5 of 24
Page 2 of 3

The following creditors were not listed in the original matrix of creditors filed on January
7, 2019 but were listed in the original Schedule E/F filed on January 26, 2019,

Dartmouth-Hitchcock
1 Medical Center Drive
Lebanon NH 03756

Last four digits of account number 8362
The debt being incurred on or before March 6, 2018
Total claim $75.94.

Monadnock Community Hospital
Attn: Patient Accounts

452 Old Street Road
Peterborough NH 03458

Last four digits of account number 7000
The debt being incurred on or before April 2017
Total claim $183.60.

Monadnock Community Hospital
Attn; Patient Accounts

452 Old Street Road
Peterborough NH 03458

Last four digits of account number 0001
The debt being incurred on or before April 11, 2017
Total claim $121.25

Monadnock Community Hospital
PO Box 746
Nashua NH 03061

Last four digits of account number 0001
The debt being incurred on or about April 11, 2018
Total claim $112.76.

Monadnock Community Hospital
PO Box 746
Nashua NH 03061

Last four digits of account number 0001
The debt being incurred on or about May 9, 2018
Total claim $24.60.
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 6 of 24
Page 3 of 3

New Hampshire Derm Clinic PLLC
454 Old Street Road

Suite 302

Peterborough NH 03458

Last four digits of account number 893
The debt being incurred on or about October 26, 2017
Total claim $56.35,

The purpose of filing an updated Summary of Assets and Liabilities is to comply with the
Court’s Notice of Defective Amendment to Schedules, dated February 13, 2019, which, inter
alia, demanded an updated Summary of Assets and Liabilities. The updated Summary, printed
on February 14, 2019, is unchanged from the Summary filed on January 27, 2019.

Dated: Antrim, New Hampshire
February 14, 2019

isi E. Sherbourne
MARY E. SHERBOURNE

Debtor
/s/ William Bryk

WILLIAM BRYK (BNH07686)
Attorney for the Debtor

444 Clinton Road

Antrim NH 03440-3510
Telephone: (603) 588-2168
Email: wmbryk@gmail.com
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 7 of 24

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW HAMPSHIRE
In re:
Mary E. Sherbourne, Bk. No.19-100271-BAH
Debtor Chapter 13

SECOND AMENDED A MENDMENT COVER SHEET

An amendment to the following petition, lists, schedules or stalemenis is transmitted herewith:

Voluntary Petition
Statement About Your Social Security Number!
Statement of Financial Affairs
Schedule A/B — Property’
Schedule C — Property You Claim as Exempt
Schedule D — Creditors Who Have Claims Secured by Property”?
X Schedule E/F — Creditors Who Have Unsecured Claims”
Schedule G —Executory Contracts and Unexpired Leases
Schedule H —Co-Debtors
Schedule | — Your Income**
Schedule J — Your Expenses*“
Form 1224-1 (Chapter 7 Statement of Your Current Monthly Income)?
Form 122.4-1Supp (Statement of Exemption from Presumption of Abuse Under § 707(b\(2))
Form 1224-2 (Means Test Calculation)
Form 122B (Chapter 11 Statement of Your Current Monthly Income}?
Form 122C-1 (Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period)’
Form 122C-2 (Chapter 13 Calculation of Your Disposable Income)
Summary of Assets and Liabilities
List of Creditors’
Statement of Intention for Individuals Filing Under Chapter 7
List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders in Chapter 9 or 11 Cases
Disclosure of Compensation of Attomey for Debtor
x Other [Please specify: LI Summary of Assets and Liabiliti

In connection with the filing of this amendment, | acknowledge that | have read and understood the terms of LAR /O09-/,

Date: February 14, 2019 fs! Mary E. Sherbourne

Mary E. Sherbourne
Debtor

‘s/William B NHO7686
Attorney for the Debtor

William Bryk, Esq.

Address: 444 Clinton Road
Antrim NH 03440-3510

Tel. No.: (603) 588-2168

 

' Amendment of the debtor's Social Security number requires that an amended LBF 5005-4 or Official Bankruptcy Form
121 — Statement About Your Social Security Numbers be submitted to the clerk's office, in addition to the filing of the
amendment. The amendment must comply with the final four digit Social Security number requirement of Bankruptcy
Rule 1005, while the copy mailed to affected parties must list the complete Social Security number.

~ Attach Summary of Assets and Liabilities.

’ Fee submitted for Amendment to Schedules D, E/F or the List of Creditors. No fee is required to change the address ofa
creditor or to add the name and address ofan attorney for a listed creditor.

“ Any amendment to Schedule | requires an amendment to Schedule J, Schedule I must always be filed with any
amendment to Schedule J,

 

LBF 1009-1A (Eff. 11/1/16)
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 8 of 24

Fill in this information to identify your case:

Mary E. Sherbourne

Debtor 4
” Fira Nasr Middle Nae

 

Babtor 2
(Spouse, if fling) First Mama Middle Norm

 

United States Bankruptcy Court forthe: District of New Hampshire

 

 

 

 

aren eee
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/45

 

A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule DO: Creditors Who Have Claims Secured by Property. lf more Space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this Page. On the top of
any additional pages, write your name and case number (if known).

Ee «i: All of Your PRIORITY Unsecured Claims

1, De any creditors have priority unsecured claims against you?
No. Go to Part 2.
LC) Yes,

2, List all of your priority unsecured claims. Ifa creditor has more than one priority unsecured claim, list the creditor separately for each claim, For
each claim listed, identify what type of claim itis. Ifa claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's nama. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1, If mora than one creditor holds a particular claim, list the other creditors in Part 3,

(For an explanation of each type of claim, see the instructions for this farm in the instruction booklet.)
Total clalm Priority Nonpriority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

amount amount
2A
Last 4 digits of account number $ & $
Prony Crediio’s Name
When was the debt incurred?
Nuriber Street
As of the date you file, the claim is: Chack all that apply,
oO Contingent
oy aa lit unliquidated
Who incurred the debt? Check one, CD Disputes
Debtor 1 only Type of PRIORITY unsecured claim:
(C1 debtor 2 only CO Domestic suppart obligations
[2] Debtor 1 and Debtor 2 only (3) Taxes and certain other debts you owe the government
At least one of the debtors and another oO Claims for death or personal injury while you were
Cl check if this claim is for a community debt intewicated
Is the claim subject to offset? C1 otter. i
No
Do vas —— aie
pe | Last 4 digits of account number $ 5 £
Pronty Creditors Name When was the debt incurred?
Nurnber Street As of the date you file, the claim is: Gheck all that apply.
CF) cCentingent
(FD Uniiquidated
Cily Slate ZIP Goda OO vis
eT incurred the debt? Check one,
Debtor 1 only Type of PRIORITY unsecured claim:
(1 Debtor 2 only [2] Domestic support obligations

(] Debtor 1 and Debtor 2 only

C Taxes. and certain other debts YOU owe the goverment
0 At teast one of the debtors and another

(2D Claims for death ‘Of personal injury while you were

CD Cheek if this claim is for a community debt intoxicated
.8
Is the claim subject to offset? El cer snet)
Ne
Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1of 11
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 9 of 24

Mary E. Sherboume 19-1002

Debtor 7 Case nian ieer (i known)

 

First Narra Middle Na Last Hare

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

No. ‘You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim itis, Do nat list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2,

 

Bank of America woes
ks] Last 4 digits of account number 4918
Nenpriocity Creditors Name 5 14,739.36

Attn: Bankruptey Dept. When was the debt incurred? 17 (22/201 7

umber Street
100 North Tryon Street

 

 

As of the date you file, the claim is: Check all that apply.
Chartotte No 28255

 

: oO Cantingent
Cily Stata ZIP Coda oO Uniiquidated
Who incurred the debt? Chack ane, C1 nisputed
Debtor 1 only
( Debtor 2 only Type of NONPRIORITY unsecured claim:
(2) Debtor 7 and Debtor 2 only CI student toans
(2 atleast one of the debtors and another Oo Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(7) Check if this claim is for a community debt CJ pests to pension of profit-sharing plans, and other similar debts

ify Credit Card Debt
Is the claim subject to offset? EF other. Specity °

Ne

| Veg — a —
ba |: Ssntal Financia! Control Last 4 digits of account number 2124,1170,5962 $595.31
— Whenwasthedebtincured? 06/2017

 

 

Nonpricety Grediors Meena

Attn: Collection Dept.

 

 

 

ade ‘anes As of the date you file, the claim is: Check all that apply.
Dallas 1 75266-0873 2 Contrigent
City tae SIP Goda Unliquidated
0 Incurred the debt? Check one. 1 Disputed
Dettor 1 only f NONPRI :
El pace anit Type o NPRIORITY unsecured claim:

CO student joans

(1 Debtor 4 and Debtor 2 only oO Obligati cage Gul ha ficn ein ihr
gations arising separation agreement or divorce
(2) At tesst one of the debtors and another Stvnk ae eld oie. ict Salona

CO Check if this claim Is for a community debt LJ cebis to pension or profit-sharing plans, and other similar debts

EI other, Specify Medical Services
Is the claim subject to offset?

Y No

ks | Concord Hospital

 

 

 

 

 

 

 

Last 4 digits of account number 20.00

Nanpronty Creditors Name When was the debtincurred? 12/2017

Attn: Patient Accounts

Number Street

250 Pleasant Street As of the date you file, the claim is: Chock all that apply.
Concord NH 03201-7539 CD contingent

Who incurred the debt? Check one, — i unliquidated
[2] Debtor 1 only C1 disputed
D2 Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 4 and Dabtor 2 only CD student loans

2 Atleast one of the debtors and another | Obligations arising oul of a separation agreement or divorce

that you did not report as priority claims

(C2 Check if this claim is for a community debt J Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ) other. Specify Medical Services

“ No

Yos

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 2 of 11
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document

caiiats Mary E. Sherbourne

 

First Nama Middle Fran Last Mates:

Eee All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nenpriority unsecured claims against you?

Page 10 of 24

Case number iv sscwny 13-1021

No. You have nothing to report in this part. Submit this form to the court with your other schedules,

Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one

honpriorty unsecured claim, list the creditor separately for each claim, For each claim listed, identify what type of claim itis.

Do not list claims already

included in Part 1, lf more than one creditor holds @ particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

[4.4 | Concord Hospital Family Health Center

 

 

Nonpriorty Creditors Name
Altn: Patient Accounts

Number ‘Streat
15 Antrim Road

 

 

Hillsboro
City

Who incurred the debt? Chack one.
Debtor 1 only

CO Debtor 2 onty

(I Debtor 1 and Debtor 2 only

C7 At least one of the debtors and another

NH 08244.

ZIP Gode

 

C0 Check if this claim is fora community debt

Is the claim subject to offset?
“| No

| es =
[4.5 | DIRECTY

 

 

Nonpricrily Grediare Name
Attn: Gallection Dept.
Alum Sireat

PO Box 6550

 

co
‘State

80755-6550
ZIP Code

Greenwood Village

City
Who Incurred the debt? Chack one,

[] Debter 7 only

(3 Debtor 2 only

(2) Debtor 1 and Debtor 2 only

oO Al least one of the debtors and another

CO) Check if this claim is for a community debt

Is the claim subject to offset?
I” Mo

Dartmouth-Hiteheock

 

 

Nanprionty Gredilars Name
1 Medical Center Drive
Nurnber Sire!

 

 

NH 03756
Sie IF Cada

Lebanon

 

Whe Incurred the debt? Check one.
1) Debtor 4 only

CI Debtor 2 only

(C1) Debior 4 and Debtor 2 only

Ow least one of the debtors and another

CO Check if this claim is for a community debt

Is the claim subject to offset?
“No
Yas

Official Form 106E/F

Schedule E/F: Creditors Whe Have Unsecured Claims

Tetal claim

st 4 f
Last 4 digits of account number 5 Unknown
When was the debt Incurred?

eo

As of the date you file, the claim is: Chack all that apply,

O Contingent

1 unliquidated

CI disputed

Type of NONPRIORITY unsecured claim:

CO Student loans

oO Obligations arising out of a Separation agreement or divorce
thal you did nol report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

al Other. Specify Medical Services

 

Last 4 digits of account number
When was the debt incurred?

 

12/2017

As of the date you file, the claim is: Chack all that apply.

C1 Contingent

Ol Uniiquidated

Disputed

Type of NONPRIORITY unsecured claim:
(2) Student loans

oO Obligations arising out of a separation agreement or divorce
that you did not report as prlority claims

[1 Debts to pension or profit-sharing plans, and other similar debts

[1 other, Specify Cable / Satellite Services

Last 4 digits of account number 8362

375.94
When was the debtincured? 03/6/2018

As of the date you file, the claim is: Chack afl that apply,

oO Contingent
CD untiquicated
Disputed
Type of NONPRIORITY unsecured claim:
CO Student toans
Oo Obligations arising out of @ separation agreement or divorce
thal you did not report aa priority claima
Debts to pension or eharing plans, and other similar debts
IF) ckher. Specify Medical Services

page 3 of 11.
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 11 of 24
Mary E. Sherbourne 49510084

Debtor 4

Case number ji sncwnt.

 

List All of Your NONPRIORITY Unsecured Claims

 

 

3. Do any creditors have nenpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yas

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who helds each claim. if a creditor has more than ona
honpriority unsecured claim, list the creditor Separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
[4.7 | Enterprise Rent-a-Car
ta of urbe SG
Nonprianty Graditars Name past A digits of account'n — 3 160.19
Attn: Accts Receivable When was the debtincurred? 11/2017
Number Street
10 Navigator Road
leinds i" As of the date you file, the claim is: Check all that apply.
ndarry H 3053
City Stale ZIP Cada C1 Contingent
Who incurred the debt? Check one. ao
o
= ee me Type of NONPRIORITY unsecured claim:
CI Debtor 1 a many 5 eke ws ut of & separation agresment or di
o Mora
C2 atleast one of the debtors and another that you did not raport as priority claime
CO Check if this claim is for a community debt ~ Debts to pension or profit-sharing plans, and other similar debts
Other, Spec
Is the claim subject to offset? ne
i#| No
| Yes __ —_ — =
a] Eversource Last 4 dights of account number 1087 3199.22
Nongrlorliy Gredino’s Name When was the debtincured? 12/2017
Attn: Bankruptey Dept.
Alumbar Siroat
PO Box g50047 As of the date you file, the claim is: Check all that apply.
Dallas TX 75266-0047 CI Contingent
City ‘Siata ZF Code CO Untiquidated
Who Incurred the debt? Check one, C2 disputed
I Debter 1 only fa
E pester 2enty Type of NONPRIORITY unsecured claim:
o Debtor 1 and Debtor 2 only CF Student loans
(CJ Obligations arising out of a separation agreement or divorce
(2 Atteast one of the debtors and another that you did net report as priority claime
C) Check if this claim is for a community debt (1 Debts to pension or prefit-sharing plans, and other similar debts
Is the claim subject to offset? LE) Otre. Specily Utity Services
a No
Ye = —— ——— : is
k.9 Fingerhut Last 4 digits of account number 5300.00
Nenpriorily Creditors Name When was the debtincurred? 12/2017
Attn: Billing Dept.
Normiver "Sires
6250 Ridgewood Road As of the date you file, the claim is: Check all that apply.
Saint Cloud MN 56303 CI Contingent
Cy Bilal ZF Code a
Who incurred the debt? Check one. oO Unliquidated
Debtor 1 only C2 disputed
CD Debtor 2 anty Type of NONPRIORITY unsecured claim:
CO Debtor 7 and Debtor 2 only CJ student loans
(Atleast one of the debtors and another CD Sbiigations arising out of a separation agreement or divorce
that you did not report as priority claims
Ol Check if this claim is fora community debt oO Debts to pension or profl-sharing plane, and other similar debts
Is the claim subject to offset? [2] other. Specity Suppliers and Vendors
\¥ No
Yes

Official Farm 106E/F Schedule E/F: Creditors Whe Have Unsecured Claims page 4 of 11.
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 12 of 24

Mary E. Sherbourne

Firat irene: Middle Meme Law Name

Ea List All of Your NONPRIORITY Unsecured Claims

3, Do any creditors have nonpriority unsecured claims against you?

Debtor 1 Case number (rien 2 10021

 

No. ‘You have nothing to report in this part. Submit this form to the court with your other schedules.

Yos

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor whe holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim, For each claim listed, Identify what type of claim itis. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.1 you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
[aid HGS Preferred Gare
Last 4 digits of account number E440
Nonpriority Creditara Name 3 17.90
Attn: Patient Accounts When was the debt incurred?
Muniber Street
PO Box 564
Keene 6 ; As of the date you file, the claim is: Check ail that apply,
City ‘State ZIP Code C) Contingent
Who Incurred the debt? Chack one, = Sa
b
a = nd si Type of NONPRIORITY unsecured claim:
Debtor on
O oil dence only 5 Saini out of a separati rFacment or diverce
ri ofa ion ag ant or
(7 atteast one of the debtors and another that you dd not report a priority tains
C1 Check if this claim is for a community debt C1) Debts to pension or profit-sharing plans, and other similar debts
Other. Speaty Medical Services
Is the claim subject to offset?
| No
Ll ¥es ———————— _ a as
4.14) Monadnock Community Hospital Last 4 digits of account number 7000 $183.60
Nonprorty Credlia?s Narce When was the debt incurred? 04/201 re
Attn: Patient Accounts
Number Sinead
459 Old Street Road As of the date you file, the claim is: Check all that apply.
Peterborough NH 03458 CJ Contingent
City “Eiate TP Code CO uniiquidated
Who incurred the debt? Check one, C3 cleputed
Debtor 1 only T f NONPRIORITY d claim:
oO aca; ype o unsecured claim:
Be} Debdar A anil Debtor 2 valy a ‘tie Tree out of a separation agreement or divorce
ations a agreement or
C1 Aticast one of the debtors and another that you did not raport as priority claims
C1 Check if this claim is for a community debt Debts to pension or profit-sharing plans, and other similar debts
[2] other, Specify Medical Services
Is the claim subject to offset?
Wo
Yes =. = _ ee a == |
19 Monadneck Community Hospital Last 4 digits of account number 0001 5121.25
Nangriariy Creditors Name When was the debtincurred? 04/11/2018
452 Old Street Road
Number Street
As of the date you file, the claim is: Chack all that apply.
Peterborough NH 03456 CO contingent
Eat ZF Code :
Who incurred the debt? Check one, z CO uniiquidated
Debtor 1 only CO disputes
1 Bebtor 2 only Type of NONPRIORITY unsecured claim:
CO Debtor 4 and Debtor 2 only CO Student ioans

2) Atleast one of the debtors and another
CI Cheek if this claim is for a community debt

Is the claim subject to offset?
I) No

Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

oO Obfigalions arising out of a separation agreement or divarce
that you did not raport as priovity claims

(1) Debts to pension or profit-sharing plans, and other similar debts

Dither, Spacity Medical Services

page 5 of 1
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document

‘ Mary E, Sherbourne

 

(Firat Beats Middle Nome Laat Name

Ba List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Page 13 of 24

Case number tice one

 

No. You have nothing to report in this part. Submit this farm to the court with your other schedulas,

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim, If a creditor has mora than one

nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, j

dentify what type of claim it is, Do not list claims already

included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more then three nonpriority unsecured

clalms fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fax Total claim
4.19 Monadnock Community Hospital
dij count 1
Nonpriorty Cradsor's Mara want 4 digits of ac number 000 $112.76
PO Box 746 When was the debtincurred? 04/11/2018
Number Street
As of the date you file, the claim Is: Check all that pply.
Nashua NH O3061 oe
City State ZIP Gaga CI Contingent
Who incurred the debt? Check ono. = sone
wo
= oe : = Type of NONPRIORITY unsecured claim:
C1 Debi 1 and Debtor 2 only = f=
a 4 Separation agreement or
[77 At least one of the debtors and another that you did not report as priority claims
( Check if this claim is for a community debt Debts to pension or profit-sharing plans, and other simitar debts
Other. Specify Medical Services
Is the claim subject to offset?
| No
| Yes _ _ = —- _
4.14 Monadnock Community Hospital Last 4 digits of account number 7000 3230.60
Nonprionity Greater Name When was the debt incurred? OB/2017
Attn: Patient Accounts
uniber Sireat
PO Box 746 As of the date you file, the claim Is: Check all that apply.
Nashua NH o3061 C1 contingent
iy Slate ZIP Gade CF Untiquidated
Who incurred the debt? Check ono. I disputed
[21 debtor 1 oniy Type of NONPRIORITY unsecured claim:
CO Debtor 2 only oOo
1 Debtor 1 and Debtor 2 only eve. cu aaa oe <i
gations arising @ Separation agreement or divarce
(CO At least one of the debtors and another that you id not report an priority ciara
CO Cheek if this claim is fora community debt [1 Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Medical Servicas
ls the claim subject to offset?
le
= 18S = — i 7
i.15 Monadnock Community Hogpital Last 4 digits of account number 0001 524.60
Nonprioriiy Credior’s Name When was the debtineurred? 05/09/2018
PO Box 746
Number Siraat
As of the date you file, the claim is: Check all that apply,
Nashua NH 03061 | Contingent
a Sais Pte pein
Who- Incurred the debt? Check one, : CO unliquidated
D1 Disputed

Debtor 1 only

oO Debtor 2 only

CO Debtor 1 and Debtor 2 only

(2) Atteast one of the debters and another

C Check if this claim is for a community debt
Is the claim subject to offset?

“No
| Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Type of NONPRIORITY unsecured claim:

CD Student ioans

Cl Obligations: arising out of a separation agreement or divorce
thal you did net report as priority claims

CI debts to pension or profit-sharing plans, and other similar debts

© other. Specity Medical Services

page § of 11
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 14 of 24

Mary E. Sherbourne

Debtor 1

 

First Nama Middl Pare Lest Marre

 

List All of Your NONPRIORITY Unsecured Claims

(Case number ju known) 19-1021

 

3. De any creditors have nonpriority unsecured claims against you?

i. No, You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. ff a creditor h
: . as more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claim already

included in Part 1, lf more than one creditor holds a particular claim,

claims fill out the Continuation Page of Pari 2.

 

 

 

 

 

 

 

 

 

list the other creditors in Part 3.lf you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

Total claim
[41d New England Wireless
Nonpiitiy Grane Kee Last 4 digits of account number 6752 201.18
§ ‘
Attn: Collection Dept. When was the debtincurred? 03/2017
Number Sirest
276 West Main Street
ilabara NH ee As of the date you file, the claim is: Check ail that apply.
City Sala ZIP Coda C1 Contingent
Who Incurred the debt? Check one. = a
1 Debtor 1 only Cape
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
Debtor 1 and Debtor 2 only QO Sune ioae
(0 Atleast one of the debtors and another [C1 Obfigations arising out of a separation agreement or divorce
that you did not report as priority claims
CO check if this claim is fora community debt D1 pdetis to Pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? [1 Other. Specity Telephone / Internet services
“| No
‘fos
New Hampshire Derm Clinic PLLC —— ae —— a ete
[4.17 al aiadhaiaiicaied Last 4 digits of account number 893 $56.35
Nonpeiowily Crediiers Nama When was the debtincurred? 10/26/2017
454 Old Street Road
Number Sineal
Suite 302 As of the date you file, the clalm is: Check all that apply.
Newton MA 02458 C2 Contingent
wh i ite Stain ZIP Goda (2) Untiquidated
oO Incurre debt? Check one. CC) pisputed
[I Debtor 4 only
C Detior 2 onty Type of NONPRIORITY unsecured claim:
( Dabtor 1 and Debtor 2 only C2) Student loans
(CO Atleast one of the debtors and another Cc Obligations arising out of a separation agreement or divorce
thal you did not report as priority claims
eK it aim is for a community debt pension oF -sharing plans, and other similar detds
(J Check if this claim ty C1 Debts to pension or profi
Is the claim subject to offset? [el citer: Specty Madical Semvios
i No
Yes - —— —
i.19| North Meadew Family Health Last 4 digits of account number sUnknown
Nonpsioeity Crediice’s Name When was the debt incurred?
Attn: Patient Accounts
Number Sirect
154 Hancock Ad, Ri 202 North As of the date yau file, the claim is: Check all that apply.
Peterborough NH 03458 | Centingent
ae Stale ZIP Cade oOo :
incurred the debt? Check one. Uniiquidated
Debtor 1 only O Disputed
( debtor 2 onty Type of NONPRIORITY unsecured claim:

CD Debtor 4 and Debtor 2 only
2 Atteast one of the debtors and anothar

CD Check if this claim is for a community debt
Is the claim subject to offset?
i] No

Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

2) student toans
(1) Obligations arising out of a separation agreement or divarce
thet you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
1 other. Specify ical Services

page 7 of 1
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document

Mary E. Sherbourne

Debtor 7

Page 15 of 24

fase number wacom 1 10021

 

Firs Mame Middle Name Last Mame

List All of Your NONPRIORITY Unsecured Claims

 

 

3. Do any creditors have nonpriority unsecured claims against you?

No, You have nothing to
Yes

A

report in this part, Submit this form to the court with your other schedules,

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim, If a creditor has more than one

nonpriority unsecured claim, list the creditor separately for each claim. For each claim
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part Sf you have more

claims fill out the Continuation Page of Part 2.

Rymes Propane & Oil

 

 

 

 

 

 

 

 

 

 

listed, identify what type of claim itis, Do not list claims already

than three nonpriority unsecured

Total claim
Last 4 digits of account number 2994

 

 

 

 

 

 

Nonpeterity Creditors Nama ¢218.64
hs
Attn: Gonsumer Bankruptcy When was the debt incurred? 12/2017
Number ~ Street
PO Box 2948
As of the date you file, the clalm is: Check ail that apply.
Coneord NH 03902-2548 ,
City Stale ZIP code CJ Contingent
Who incurred the debt? Check one, 5 Uninaiain?
Dabtor 4 only ee
CI oes oni Type of NONPRIORITY unsecured claim:
(C1 Debtor 4 and Debtor 2 only a Ce ee
Obligations arising out of a separation agreement or divorce
( At least one of the debtors and another that you did nat report as prionty cla
CO Chock if this claim is for a community debt C1 Dette to pension or profit-sharing plans, and otter similar debts
fH] other. Specify Utility Services
Is the claim subject to offset?
\¥) No
| Yes ee
[+24 Strata Pathology Services Last 4 digits of account number 6288 $30.28
Nongtlorly Gradaars Name When was thedebtincured? 11/2017
Attn: Callaction Dapt.
Nummer Sireal
PO Box 417438 As of the date you file, the claim is: Chack ail that apply.
Boston MA 02241-7436 DO contingent
City State BP Gada (2) Unliquidater
Who incurred the dabt? Ghock one. C3 disputed
[) Debtor 4 only r
CC) betaar 2 ony Type of NONPRIORITY unsecured claim:
2
() Debtor 1 and Debtor 2 onty a Student toane: ng out o
Obligations arising out of a Separation agreement or diverce
(2 at least one of the debtors and another that you did not report as priority clan
CO Check if this claim is fora community debt CO bebts to pansion or profit-sharing plans, and other similar debts
[4] other, Spocify Medical Services
Is the claim subject to offset?
* No
Yea — Se _
4.21] TDS Telecom Last 4 digits of account number =400.00
Nonprianty Creditors Name When was the debtincurred? 12/2017
Attn: Collection Dept.
Number Sirant
PO Box 94510 As of the date you file, the claim Is: Check ail that apply,
— IL 60094 C1 contingent
tae iP Code ——
Who incurred the debt? Check one, (2) unliquidated
Dabtor 4 only DD Disputed
C9 Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debter 4 and Debtor 2 only CD Student toans

(C2) At toast one of the debtors and another

C1 Check if this claim is for a community debt

Is the claim subject to offset?
“Ne
Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Oo Obligations arising out of a separation agreament of divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Telephone / Internet services

page 8 of 11
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document

Dabtor 4 Mary E. Sherbourne

 

Fest Name Widela hams Last Mere

List All of Your NONPRIORITY Unsecured Claims

Page 16 of 24

Case number (it keonn 19-10021

 

 

3, Do any creditors have nonpriority unsecured claims against you?

A No, You have nothing to report in this part. Submit this form to the court with your other schedulas.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor S6parately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already
included in Part 1, ff more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
[4.24 U.S. Cellular sg
engriarey Gradiors Nees Last 4 digits of account number iv $253.01
Attn: Billing Dept. When was the debtincurred? 06/2017
Numbar Street
Dept, 0205
Palati ‘| panee cian As of the date you file, the claim is: Check all that apply.
atin 5o-
Cay State ZIP Code Oo Contingent
Who incurred the debt? Check ona. = seeiae
Debtor 7 only hs “
OO Debtor? sd Type of NONPRIORITY unsecured claim:
1 Debtor 1 and Debtor 2 only 5 ee ee ai ‘
Obligations. arising out of a separation agreement of divorce
D1 Atleast ona of the debtors and another that you did not report as as
CI Cheek if this claim is for a community debt CO Debts te pension or profit-sharing plans, and other similar debts
[4] Other, Specity Telephone / Internet servicas
ls the claim subject to offset?
Iv'lNo
a Yes _ __ /
L] Last 4 digits of account number 5
Nonprovily Gredhers Name When was the debt incurred?
Sumber Streat
As of the date you file, the claim is: Check all that apply.
CD Contingent
Cay Stale ZF Cade CO Untiquidated
Who incurred the debt? Check one. C3) Disputed
CO Debtor 4 onty 0 ’
(7 Detter 2 only Type of NONPRIORITY unsecured claim:
(1 Debtor 1 and Debtor 2 only 5 arelint ve outer
Obtigal ANSing Out Of a separation agreenvent or divorce
(71 Atleast one of the debtors and another Best you dic net fetch
CO check if thie claim is for a community debt = Debts to pension or profit-sharing plans, and other similar debts
Other, Speci
Is the claim subject to offset? oo
| No
Yes. = ——— _
L_| Last 4 digits of account number ¢
Nonpriority Creditors Name When was the debt incurred?
Auminer Street
As of the date you file, the claim is: Check all that apply.
a C5 centingent
tae  2Cos
Who incurred the debt? Check one. DO unliquidated
C2 Debtor 4 onty CZ Dieputea
CO Debtor 2 onty Type of NONPRIORITY unsecured claim:
C2 Debter 1 and Dabter 2 only CI Student loans
D2 At least one of tha debtors and another oO Obligations arising out of a separation agreement or diverse
that you did not report as priority claims
Cl Check if this claim is for a community debt (C1 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? [) other. Specify
No
Yos
Official Form 108E/F Schedule E/F: Creditors Who Have Unsecured Claims page 9 of 11
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 17 of 24

Mary E. Sherbourne

First Mama

Debtor 1 §-10021

Case nuniber ition. |

 

Middle Mae Let Mame

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency Is trying te collect from you for a debt you owe to someone else

, list the original creditor in Parts 4 or

2, then list the collection agency here. Similarly, if you have more than one creditor for any ef the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Balanced Healthcare Receivables Collection Dept.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

Mame

164 Burke Street Line 4.11 of (Check one}: Part 4: Creditors with Priority Unsecured Claims
Nusnber Biren Part 2: Creditors with Nonpriority Unsecured Claims
Suite 201

heshiie NH o3060 Last 4 digits of account number §590

City State ZIP Code

Balanced Healthcare Receivables Collection Dept.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

Nea

164 Burke Street Line 4-14 of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims
Number saeat [4] Part 2: Creditors with Nonpriority Unsecured
Suite 201 Claims

Nashua a 63060 Last 4 digits of account number 2865
Cay State ZIP Code

Canvergent Outsourcing Inc. On which entry in Part 1 or Part 2 did you list the original creditor?
Name

800 SW 39th Street Line 4.22 of (Check one}: [1] Part 1: Creditors with Priority Unsecured Claims
Number Street [1] Part 2: Creditors with Nonpriority Unsecured
PO Box 9004 Claims

Renton WA 98057 Last 4 digits of account number 0124
City Slate ZIP Code

Dartmouth Hitchcock Patient Accounts

On which entry in Part 1 or Part 2 did you list the original creditor?

 

Mama

1 Medical Genter Drive

Line 4.2 of (Check one}: 1 Part 1: Creditors with Priority Unsecured Claims

 

Part 2: Greditors with Nonpriority Unsecured
Claims

 

Last 4 digits of account number 8824

 

Numbar Street
Lebanon NH 03756
City Sate ZIP Code

Law Offices Howard Lee Schiff, PC, Attn: Karen J. Wisniowski, fon which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nar
PO Box 280245 Line 4.1_ of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims
Number Street [2] Part 2: Creditors with Nonpriority Unsecured
Claims
East Hartford CT 06128 Last 4 digits of account number 9071
City State ZIP Coda
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Cheek one): (] Part 1: Creditors with Priority Unsecured Claims
Number Streat (3 Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City Stale ZIP Code : ee a
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Cheek one} (2) Part 1: Creditors with Priority Unsecured Claims
Number = (2 Part 2: Creditors with Nonpriority Unsecured
Claims
ay aie SP Gale Last 4 digits of account number

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page of 11
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document

Debtor’ Mary E. Sharbourmne

 

First hare Middie Nara

Lest Mame

Add the Amounts for Each Type of Unsecured Claim

§. Total the amounts of certain types of unsecured claims. This information

Case number oknesing V1 0021

Page 18 of 24

is for statistical reporting purposes only. 28 U.S.C, § 159,

Add the amounts for each

type of unsecured claim.

‘stil stl 6a. Domestic support obligations fe,
rae 6b. Taxes and certain other debts you owe the
government Bb,
Gc. Claims for death or personal injury while you were
intoxicated 6c,
fid. Other. Add all other Prionty unsecured claims,
Write that amount here, Gd.
6e. Total. Add lines Ga through 6d, Ga,
Total claims 6f. Student loans éf,
from Part2 5. Obligations arising out of a separation agreement
or divoree that you did not report as priority
claims 6g.
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h.
8i, Other, Add all other nonpriority unsecured claims.
Write that amount here, 6i.
6). Total, Add lines Gf through 6i. Bj.

Official Form 106E/F

 

 

 

 

 

 

Total claim
§ 0.00
‘ 0.00
‘ 0.00
+5 0.00
$ 0.00
Total claim
; 0.00
5 0.00
‘ 0.00
+5 18,090.19
‘ 18,090.19

 

 

 

Schedule E/F: Creditors Whe Have Unsecured Claims

page 11 of 1
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document

Fill in this information to identify your case

fnesee a Mary E. Sherbourne

Fist Heme Middle Wore

Debtor 2
(Spouse, if filing) First Name icicle Mame

 

United States Bankruptey Court for the: District of New Hampshire

Case number 19-10021
(if known)

 

Official Form 106Sum

Page 19 of 24

[1 check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married
information. Fill out all of your schedules first: then com

your original forms, you must fill out a new Summary and check the box at the top of this page.

ime Summarize Your Assets

1. Schedule A/B) Property (Official Form 1064/8)

people are filing together, both are equally responsible for supplying correct
plete the information on this form. If you are filing amended schedules after you file

Your assets
Value of what you own

 

 

 

 

 

ja. Copy line 55, Total real estate, from SOMEONE ANB ccsscccecceenneneessessssssssstsssaneeetnausseassasssssansnersnradsuassssssstsversousseensceuees $144,700.00 _
ib. Copy line 62, Total personal property, from Schedule A’B.......... $243,849.96
1c, Copy line 63, Total of all property on SCHACING ANB ccessccscssecssessorsvensenvsssnssssssssessyarsnsnereatasssussaressgusvereveuesesesessessesoeeseg $388 549.96
Summarize Your Liabilities
Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Scheouile D............

4. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

32, Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EVP wrinuissbinereonnresctacautangyisceesnns

3b, Copy the total claims fram Part 2 (nonpriority unsecured claims) from line 6f of Sehedule EF... ccccccccccsccscccccccssessseeees

Your total liabilities

ERE summarize Your Income and Expenses

4, Scheoule Your Income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule Ws ccsusessensesnosesena rey reerennensesisdatansebereeeerauuaastudasaasanaceceeensenssees
§. Schedule J: Your Expenses (Official Form 106)

Copy your monthly expenses from line 22¢ of Schedule see cS ES SS
Official Form 1065um Summary of Your Assets and Liabilities and Certain Statistical Information

$134,911.21

$0.00

+ $18,090.19

 

 

$153,001.40

 

 

$1,273.00

$2,130.64

page 1 of 2
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 20 of 24

Mary E. Sherbourne 19-10021

Debtor 1 Case number (iy teonn)
ral Mane Middia Nome Last Nareae

} Part 4: EE These Questions for Administrative and Statistical Records

6. Are you filing for bankruptey under Chapters 7, 11, or 137
CI No, You have nothing to report on this part of the form, Check this box and submit this form to the court with your other schedules.
B yes

7. What kind of debt do you have?

Your debts are primarily consumer debts, Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8), Fill out lines 8-Sq for statistical purposes. 28 U.S.C. § 159,

CO Your debts are not primarily consumer debts, You have nothing to report on this part of the form. Chack this box and submit
this form to the court with your othar schedules.

 

&. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14, $ 0.00

 

 

 

§, Copy the following special categories of claims from Part 4, line 6 of Schedule EF

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
; 0.00
9a, Domestic support obligations (Copy line 6a.) $
: 0.00
9b. Taxes and certain other debts you owe the government, (Copy line 6b.) $
; ee 0.00
9c. Claims for death or personal injury while you were intoxicated, (Copy line Gc.) 3 See
0.00
Sd. Student loans. (Copy line Gf.) $
Se, Obligations arising out of a separation agreement or divorce that you did not report as 5 0.00
priority claims. (Copy line 6g.) ee
os 0.00
$f, Debts to pension or profit-sharing plans, and other similar debts. (Copy line Gh,) ++ $
9g. Total. Add lines 9a through 9f. 5 0.00

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 21 of 24

Case No. 19-10021-BAH
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW HAMPSHIRE

In re:

MARY E. SHERBOURNE
fik/a MARY E, WARDMAN
111 Old Pound Road
Antrim NH 03440
SSN: xxx-xx-9959
Chapter 13

Debtor,

SUPPLEMENT TO THE LIST OF CREDITORS

WILLIAM BRYK, Attorney for the Creditor, pursuant to LBR 1009 -1 (c) (4), herewith
submits a supplement to the list of creditors that includes the names and addresses of the
creditors added, which supplement conforms to the requirements of LBR 1007-2.

Dated: Antrim, New Hampshire
February 14, 2019

“EC tb err 44, Z —

WILLIAM BRYK (BNH#7686)
Attorney for the Debtor

444 Clinton Road

Antrim NH 03440-3510
Telephone: (603) 588-2168
Email: wmbryk@gmail.com

Dartmouth-Hitchcock
1 Medical Center Drive
Lebanon NH 03756

Harmon Law Offices, P.C.
150 California Street
Newton MA 02358

Hillsborough County Sheriff's Office: Attn: D
329 Mast Road

Suite 109

Goffstown NH 03045
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document

Page 2 of 2

Hillsborough Superior Court North: Attn: Dock
300 Chestnut Street
Manchester NH 03101

Internal Revenue Service
80 Daniel Street

PO Box 9502
Portsmouth NH 03802

Monadnock Community Hospital
PO Box 746
Nashua NH 03061

New Hampshire Derm Clinic PLLC
454 Old Street Road

Suite 3092

Newton MA 02458

Town of Antrim: Attn: Tax Collector
66 Main Street

PO Box 517

Antrim NH 03440

Welts, White & Fontaine, P.C.
29 Factory Street

PO Box 507

Nashua NH 03061

Page 22 of 24
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document Page 23 of 24

Case No. 19-10021-BAH
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW HAMPSHIRE

In re:

MARY E. SHERBOURNE
fik’a MARY E. WARDMAN
111 Old Pound Road
Antrim NH 03440
SSN: xxx-xx-9959
Chapter 13

Debtor.

CERTIFICATE OF SERVICE

WILLIAM BRYK, Attorney for the Debtor, pursuant to LBR 1009 -1 (c) (5), herewith
submits this certificate of service stating that a Second Amended Notice to Added Creditors,
Notice of Chapter 13 Bankruptcy Case, Statement Identifying the Schedule, Statement, or Other
Document Being Amended and Stating the Purpose of the Amendment, Second Amended
Amendment Cover Sheet, Amended Schedule E/F, Amended Summary of Your Assets and
Liabilities and Certain Statistical Information, and Supplement to the List of Creditors has been
served upon the following creditors added as required by Bankruptcy Rule 1009 and LBR 1009-

1(f).

Dated: Antrim, New Hampshire
February 16, 2019

Wand f

WILLIAM BRYK (BN}07686)
Attomey for the Debtor

444 Clinton Road

Antrim NH 03440-3510
Telephone: (603) 588-2168
Email: wmbryk@gmail.com

Dartmouth-Hitchcock
1 Medical Center Drive
Lebanon NH 03756

Harmon Law Offices, P.C.
150 California Street
Newton MA 02358
Case: 19-10021-BAH Doc #: 33 Filed: 02/17/19 Desc: Main Document

Page 2 of 2

Hillsborough County Sheriff's Office: Attn: D
329 Mast Road

Suite 109

Goffstown NH 03045

Hillsborough Superior Court North: Attn: Dock
300 Chestnut Street
Manchester NH 03101

Internal Revenue Service
80 Daniel Street

PO Box 9502
Portsmouth NH 03802

Monadnock Community Hospital
PO Box 746
Nashua NH 03061

New Hampshire Derm Clinic PLLC
454 Old Street Road

Suite 3092

Newton MA 02458

Town of Antrim: Attn: Tax Collector
66 Main Street

PO Box 517

Antrim NH 03440

Welts, White & Fontaine, P.C.
29 Factory Street

PO Box 507

Nashua NH 03061

Page 24 of 24
